In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
            ___________________________

                 No. 02-18-00467-CR
            ___________________________

EDWARD LEE MILLER A/K/A EDWARD MALONE, Appellant

                           V.

                THE STATE OF TEXAS


         On Appeal from the 213th District Court
                Tarrant County, Texas
              Trial Court No. 1546174R


         Before Birdwell, Bassel, and Womack, JJ.
           Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       In accordance with a plea bargain between the State and Edward Lee Miller,

also known as Edward Malone, the trial court convicted Miller of aggravated assault

with a deadly weapon and imposed a sentence confining him for five years. Miller

filed a pro se notice of appeal. The trial court initially signed an inaccurate certification

that did not indicate Miller had entered into a plea bargain but eventually signed an

amended certification stating that Miller had entered into a plea bargain and had “NO

right of appeal.”

       We notified Miller and his attorney of the trial court’s amended certification

and informed Miller that unless he filed a response showing grounds for continuing

the appeal, we would dismiss it. See Tex. R. App. 25.2(d), 44.3. Miller’s attorney filed a

motion to withdraw.

       Although Miller filed a pro se response, the response does not show grounds

for continuing the appeal. Specifically, appellant waived any pretrial motions as part of

his plea bargain agreement. See Hall v. State, Nos. 02-17-00311–314-CR, 2017 WL
6615888, at *1 (Tex. App.––Fort Worth Dec. 21, 2017, no pet.) (mem. op., not

designated for publication). Therefore, in accordance with the trial court’s amended

certification, we dismiss this appeal. See Tex. R. App. P. 25.2(a), (d), 43.2(f); Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

       We deny counsel’s motion to withdraw. See Tex. R. App. P. 6.5(a)(4), 48.4;

Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (requiring appointed

                                             2
counsel to inform an appellant of the right to file a petition for discretionary review).

We also deny Miller’s pro se motions as moot.

                                                Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 14, 2019




                                           3